The district attorney of the Twenty-Fifth Judicial District for the Parishes of Plaquemines and St. Bernard, filed an application in this court for writs of certiorari, mandamus and prohibition to review the *Page 1098 
district judge's ruling in granting the accused, Abner Hingle, a preliminary hearing on a murder charge, before the grand jury of the Parish of Plaquemines acted upon the matter, and, also, to review the ruling of the district judge in refusing to call the grand jury in special session to consider the Hingle and other homicide cases, when the foreman of the grand jury, under Article208 of the Code of Criminal Procedure, requested the approval of the judge in calling the grand jury in session.
The district judge and Abner Hingle in their returns to the rule nisi granted by this court, in addition to other defenses, pleaded that the term of the grand jury sought to be called in special session through these proceedings expired on April 1, 1940, that a new grand jury was empaneled and qualified on the same day, and that therefore the proceedings now present moot questions.
The six months' term of the grand jury sought to be called in special session having expired on April 1, 1940, and the new grand jury having been empaneled and qualified on that date, the old grand jury ceased to exist and could not legally function. Article 189, Code of Criminal Procedure. Therefore, to grant the writs herein applied for would serve no useful purpose, as the questions presented have become moot ones.
For the reasons assigned, the rule nisi is dissolved and the writs are refused. *Page 1099